Exhibit 10.1

Confidential treatment has been requested with respect to the information
contained within the [***] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission.

ADDENDUM

TO

MORTGAGE SELLING AND SERVICING CONTRACT

(Early Advance Funding Agreement)

This Addendum (the “EAF Agreement”) to that Mortgage Selling and Servicing
Contract dated March 23, 2005 (the “MSSC”) is made by and between Fannie Mae
(“Fannie Mae”), a corporation organized and existing under the laws of the
United States, and Green Tree Servicing LLC (“Servicer”), a Delaware limited
liability company, and is effective July 1, 2012.

WHEREAS, Servicer services, on behalf of Fannie Mae, certain residential
mortgage loans and real estate owned (REO) properties owned or securitized by
Fannie Mae, in accordance with the MSSC and Fannie Mae Servicing Guide; and

WHEREAS, Fannie Mae and Green Tree have entered into those certain servicing
agreements (collectively, the “Agreements”) as follows:

a) Mortgage Loans Servicing Agreement dated June 30, 2008 (“Option One”
portfolio);

b) Mortgage Loans Servicing Agreement dated July 31, 2008 (“Barclays”
portfolio);

c) Interim Servicing Addendum to the Mortgage Selling and Servicing Contract
dated March 19, 2009 (“Bank United” portfolio);

d) Green Tree Supplemental Servicing Agreement dated October 31, 2009 (“Nat
City” portfolio);

e) Subservicing Addendum to the Mortgage Selling and Servicing Contract dated
February 1, 2010 (“Hayhurst” portfolio);

d) Mortgage Selling and Servicing Contract as applicable to loans transferred
from Franklin Bank (“Franklin Bank” portfolio), and

WHEREAS, Fannie Mae has agreed to provide to Servicer early reimbursement of
certain Advances;

NOW, THEREFORE, in consideration of the mutual premises, covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

I. Addendum to MSSC. Fannie Mae agrees to provide to Servicer early
reimbursement of certain Advances serviced under the MSSC and Fannie Mae
Servicing Guide and under the Agreements pursuant to and subject to the
conditions of the attached Exhibit A. This EAF Agreement replaces and supersedes
in its entirety that Amended and Restated Attachment 5 to Green Tree
Supplemental Servicing Agreement dated October 31, 2009, as thereafter amended.

II. Applicable Laws. This EAF Agreement will be construed in accordance with
federal law and the laws of New York, without reference to the choice of law
principles under the laws of New York.

III. Entire Agreement. All other terms, conditions, provisions, and covenants in
the Agreements, the MSSC and the Fannie Mae Selling and Servicing Guides, as may
be updated or amended from time to time, shall remain unaltered and in full
force and effect, except as modified by this EAF Agreement.



--------------------------------------------------------------------------------

IV. Counterparts. This EAF Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute a single agreement.

IN WITNESS WHEREOF, each of the undersigned parties to this EAF Agreement has
caused this EAF Agreement to be duly executed in its name by one of its duly
authorized officers, all as of the date first above written.

 

Fannie Mae

    

Green Tree Servicing LLC

(Servicer)

By:

 

/s/

     By:   

/s/ Cheryl Collins

Name:

 

 

     Name:   

Cheryl Collins

Title:

 

 

     Title:   

Senior Vice President and Treasurer

Date:

 

 

     Date:   

June 29, 2012



--------------------------------------------------------------------------------

EXHBIT A

EARLY ADVANCE FUNDING AGREEMENT

 

EARLY

REIMBURSEMENT

PERIOD:

  

The period (“Early Reimbursement Period”) during which Fannie Mae will make
payments of Periodic Early Reimbursement Amounts (as defined below) in respect
of Eligible Advances (as defined below), which will commence on the Closing Date
and end on the first to occur of:

 

1.      June 30, 2013 (unless extended or renewed in writing by Fannie Mae and
Servicer); or

 

2.      a Stop Event that is not waived by Fannie Mae

 

During the Early Reimbursement Period, Fannie Mae will make payments of Periodic
Early Reimbursement Amounts as provided herein. Upon termination of the Early
Reimbursement Period, Fannie Mae will no longer pay Periodic Early Reimbursement
Amounts and the Recoupment Period will commence.

ELIGIBLE ADVANCES

FOR EARLY

REIMBURSEMENT:

  

Unless specific branch IDs of the Servicer are excluded as indicated below,
“Eligible Advance” shall include all of the following advances required to be
made by the Servicer with respect to mortgage loans and real estate owned (REO)
serviced by the Servicer (“Mortgage Loans”) pursuant to the MSSC and Fannie Mae
Servicing Guide (the “Guide”) and the Agreements for which Servicer has not been
repaid or reimbursed as of such date:

 

1.      “P&I Delinquency Advances” which are advances of principal or interest
payments, including a “Foreclosure Buyout”). A “Foreclosure Buyout” is an
advance required to be remitted as the result of an action taken during the
preceding month with respect to a property reported under Fannie Mae Action
Codes 70, 71 or 72 at the start of the month in which the advance is due.

 

2.      “T&I Escrow Advances” which are advances for the payment of taxes,
assessments, insurance premiums, ground rents, and other similar items and
charges, and

 

3.      “Corporate Servicing Advances” which are advances other than P&I
Delinquency Advances and T&I Escrow Advances.

 

Eligible Advances shall also include any outstanding servicing advances
previously paid or reimbursed by Servicer to National City Bank and National
City Mortgage Services in connection with a servicing transfer to the Servicer
and applicable to the Nat City portfolio. Each such advance shall be deemed a
“Legacy Servicing Advance”.



--------------------------------------------------------------------------------

  

Eligible Advances shall not include advances applicable to the payment of any
guaranty or excess servicing fees or lender paid mortgage insurance premiums.
Eligible Advances must have been actually incurred by the Servicer, and T&I
Escrow Advances and Corporate Servicing Advances must fall under one of the 571
Codes in the Fannie Mae 571 Claims Guide.

 

Excluded Servicer branch ID’s: None

   Notwithstanding anything to the contrary herein, after the date on which the
underlying real estate/collateral is sold or disposed of, the loan is otherwise
“liquidated” (including as a result of an event reported as Fannie Mae Action
Code of 70, 71 or 72), or loans have a zero UPB as a result of an event reported
as Fannie Mae Action Code of 60 or 65 (the “Final Liquidation Date”), no
Periodic Early Reimbursement Amounts will be paid by Fannie Mae for advances
made by the Servicer after the Final Liquidation Date on that Mortgage Loan. In
addition, all Periodic Early Reimbursement Amounts must be repaid within
one-hundred twenty (120) days after the Final Liquidation Date of the related
loan, regardless of whether recoveries have actually been collected.

PERIODIC EARLY

REIMBURSEMENT

AMOUNT:

  

For any Reporting Cycle (as defined below), an amount equal to the Funding Value
(as defined below) of Eligible Advances, subject to the Early Reimbursement
Amount Limit (as defined below).

 

If the Early Reimbursement Amount Limit is reached in a particular Reporting
Cycle, Fannie Mae shall reimburse P&I Delinquency Advances before T&I Escrow
Advances or Corporate Servicing Advances and, within each category, Eligible
Advances applicable to Mortgage Loans held directly by Fannie Mae (“MRS
Advances”) prior to those Mortgage Loans held in an MBS trust (“MBS Advances”.)

AGGREGATE EARLY

REIMBURSEMENT

AMOUNT:

   As of any date of determination, the excess, if any, of (i) the total
Periodic Early Reimbursement Amounts previously paid to Servicer by Fannie Mae
prior to such date over (ii) the aggregate, cumulative amount of Collections (as
defined below) recouped by Fannie Mae prior to such date. In no event shall
Fannie Mae be obligated to make payment of any Periodic Early Reimbursement
Amount that would result in the Aggregate Early Reimbursement Amount exceeding
the Early Reimbursement Amount Limit.



--------------------------------------------------------------------------------

FUNDING VALUE:    With respect to any Eligible Advance as of any date of
determination, the product of (x) the outstanding balance of such Eligible
Advance as of such date and (y) the applicable Early Reimbursement Rate.

EARLY

REIMBURSEMENT

RATE:

  

P&I Delinquency Advances: [***]%.1

T&I Escrow Advances: [***]%

Corporate Servicing Advances: [***]%

Legacy Servicing Advances: 100%

 

The Early Reimbursement Rate for P&I Delinquency Advances, T&I Escrow Advances,
Legacy Servicing Advances and Corporate Servicing Advances will be subject to
review and revision by Fannie Mae, in its sole discretion, upon ninety (90) days
written notice to Servicer; provided, however, that any revised Early
Reimbursement Rate for P&I Delinquency Advances, T&I Escrow Advances, Corporate
Servicing Advances and Legacy Advances, as applicable, shall not be less than
[***]%. Any revised Early Reimbursement Rate shall become effective for the
Periodic Early Reimbursement Amount applicable to the next Reporting Cycle
ninety (90) days after Servicer is notified by Fannie Mae of any revision.

EARLY

REIMBURSEMENT

AMOUNT LIMIT:

   Fannie Mae’s obligation to make payment of Periodic Early Reimbursement
Amounts will not exceed a maximum Aggregate Early Reimbursement Amount of
One-Hundred Fifty Million ($150,000,000) dollars. DEFICIENCY AMOUNT:    A
Deficiency Amount shall exist on any date if, and to the extent that, on such
date, the Aggregate Early Reimbursement Amount exceeds the Funding Value of all
Eligible Advances. If a Deficiency Amount exists, the party that becomes aware
of such event shall immediately notify the other party of the existence of any
Deficiency Amount. Any such Deficiency Amount shall be cured by the Servicer
within three business days of the Servicer becoming aware of the existence of a
Deficiency Amount. Any Deficiency Amount attributable to the reduction of an
Early Reimbursement Rate as provided herein shall be due and payable by Servicer
within sixty (60) days.

TRUST or OTHER

FANNIE MAE

DESIGNATED ACCOUNT:

   “Trust Account” shall mean a trust account or other Fannie Mae designated
account created by Fannie Mae in its name and under its control at a financial
institution of Fannie Mae’s choosing. A Trust Account may relate to either MBS
Advances or MRS Advances but not both.

 

 

1 

Note: Confidential treatment has been requested with respect to the information
contained within the [***] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

   The Servicer hereby acknowledges and agrees that it has no right, title,
interest or claim in or to any Trust Account or any funds or other assets
therein (whether or not deposited by the Servicer), or any interest earned or
accrued on the foregoing (notwithstanding anything to the contrary contained in
the Guide or in any other agreement), all of which shall be the exclusive
property of Fannie Mae.

ONGOING

RECONCILIATION

PERIOD:

  

Anytime an Eligible Advance is requested by Servicer hereunder, Servicer shall
provide Fannie Mae an Advance Request Form, a sample of which is attached hereto
as Exhibit A, and shall deliver such request form via e-mail to
“advance_facilities_data@fanniemae.com”.

 

Beginning in the month of the effective date of this EAF Agreement, Servicer
shall deliver the Reports (as defined below) as required in the Data Dictionary

 

The calendar month covered by a Report, as applicable, shall constitute a
“Reporting Cycle.”

 

P&I Delinquency Advances.

 

No later than the second business day following the receipt by Fannie Mae of the
Report applicable to P&I Delinquency Advances, Fannie Mae will notify the
Servicer of any discrepancies, including any discrepancies between the (a) the
sum of all reported loan-level P&I Delinquency Advances and (b) the aggregate
P&I Delinquency Advances requested by the Servicer.

 

On the business day each month prior to the draft date applicable to the
standard Fannie Mae MBS remittance cycle (the “Draft Date”) published in the
Guide, the following actions shall occur:

 

(i)     to the extent a Periodic Early Reimbursement Amount is required to be
distributed, Fannie Mae shall deposit (such deposit shall be contingent on the
fact that no discrepancy regarding the requested P&I Delinquency Advances
remains outstanding) into the Trust Account the Periodic Early Reimbursement
Amount relating to the P&I Delinquency Advances for the related Reporting Cycle;
and

 

(ii)    by 10:00 AM (Eastern Time) on such date, the Servicer shall deposit all
remaining principal and interest required to be remitted on the Draft Date for
all Fannie Mae MBS Mortgage Loans serviced by the Servicer.



--------------------------------------------------------------------------------

 

On the Draft Date, Fannie Mae shall draft from the Trust Account, in lieu of the
Servicer’s custodial account or accounts, the Required P&I and any amounts
deposited by Fannie Mae as Periodic Early Reimbursement Amounts.

 

The Servicer shall deposit into the Collections Account on the Draft Date any
principal and interest reported as “uncollected” on the Report, and received
between the business day immediately preceding the Report Date and the Draft
Date.

 

T&I Escrow Advances and Corporate Servicing Advances.

 

No later than the second business day following the Report Date applicable to
T&I Escrow Advance and Corporate Servicing Advances, Fannie Mae will notify the
Servicer of any discrepancies regarding T&I Escrow Advance and Corporate
Servicing Advances.

 

Servicer may also receive Periodic Early Reimbursement Amounts at month end by
submitting to Fannie Mae a Report applicable T&I Escrow Advance and Corporate
Servicing Advances six business days prior to month end. No later than the
second business day following receipt of this Report Fannie Mae will notify the
Servicer of any discrepancies regarding T&I Escrow Advance and Corporate
Servicing Advances

 

On the business day immediately preceding both the Draft Date and the last
business day of the month, Fannie Mae shall fund (to the extent a Periodic Early
Reimbursement Amount is required to be distributed) the Periodic Early
Reimbursement Amount for T&I Escrow Advance and Corporate Servicing Advances (as
requested by the Servicer on an Advance Request Form) to the Servicer. Such
funding shall be contingent on the fact that no discrepancy regarding the
requested T&I Escrow Advances and Corporate Servicing Advances remains
outstanding.



--------------------------------------------------------------------------------

   Subject to the conditions identified below, Fannie Mae additionally agrees
that it will reimburse Servicer for T&I Escrow Advance and Corporate Servicing
Advances on a daily basis as may be requested by Servicer and agreed to by
Fannie Mae. Therefore in addition to the reporting requirements identified
herein, not later than the fifth (5th) business day prior to the business day on
which Servicer requests that Fannie Mae make reimbursement to Servicer (or such
other time period as mutually agreed to by the parties), Servicer shall deliver
to Fannie Mae or its designee a Report applicable to T&I Escrow Advance and
Corporate Servicing Advances. Fannie Mae and/or its designee will reconcile the
same within two (2) business days, and if it determines that an amount is due
and owing by Fannie Mae to Servicer, such amount shall be reimbursed to Servicer
by Fannie Mae on the date requested by Servicer, or at such time as may
otherwise be mutually agreed to by Fannie Mae and Servicer. Applicable to each
reimbursement of T&I Escrow Advances and Corporate Servicing Advances made by
Fannie Mae herein, Servicer shall pay Fannie Mae a fee equal to the greater of
1) $1,000, or 2) the Compensation Rate divided by twenty-four (24), multiplied
by the T&I Escrow Advance and Corporate Servicing Advances reimbursed by Fannie
Mae. Servicer will not be required to pay such administrative fee for the
reimbursements made 1) on the business day immediately preceding the Draft Date,
and 2) one business day prior to the last business day of each calendar month.
Fannie Mae will provide to Servicer an invoice for such administrative fees on
or about the tenth (10th) day of each calendar month, and within thirty days of
receipt of the invoice Servicer agrees to wire to Fannie Mae such invoiced
amount as directed in the invoice, or as otherwise directed by Fannie Mae.    At
any time Fannie Mae may notify the Servicer of any material discrepancy between
the P&I Delinquency Advances, T&I Escrow Advances or Corporate Servicing
Advances as previously reported by the Servicer and the amounts reflected in
Fannie Mae’s internal systems of record. Such discrepancies shall constitute a
material Due Diligence issue and the Servicer and Fannie Mae will work in good
faith to resolve any such material discrepancies. REPORTS:    In addition to any
required reporting obligations in the Guide, during the Ongoing Reconciliation
Period Servicer shall deliver to Fannie Mae or its designee reports and loan
level listings (each a “Report”) in a format reasonably acceptable to Fannie Mae
containing the data and within the time periods identified in Exhibit B (“EAF
Data Dictionary”) to this EAF Agreement (as such Attachment may be modified by
Fannie Mae in writing from time to time), including (i) such reason codes to
conform to information and codes required by Fannie Mae Form 571 (Cash
Disbursement Request) and (ii) upon request, reconciliations and supporting
documentation (including invoices) of general ledger receivables applicable to
Eligible Advances.



--------------------------------------------------------------------------------

   The Servicer shall also provide to Fannie Mae by the 25th day of each month
(i) provided that a P&I Delinquency Advance was made, a completed Fannie Mae
Form 496 (“Principal and Interest (P&I) Custodial Account Analysis”) including
all applicable schedules, and (ii) Fannie Mae Form 496a (“Taxes and Insurance
(T&I) Custodial Account Analysis”), including all applicable schedules.

COLLECTIONS

ACCOUNT

OVER COLLECTION:

  

All collections and reimbursements related to Eligible Advances, other than
Foreclosure Buyouts, received on the related Mortgage Loans by the Servicer from
Fannie Mae, mortgagors or as liquidation proceeds or other recoveries (in the
aggregate, the “Collections”), must be deposited by the Servicer into a
Collections Account established by Fannie Mae and under Fannie Mae’s control no
later than 6:00 pm ET on the second business day following Servicer’s receipt
thereof, subject to the following:

 

(i)     During the Early Reimbursement Period the Servicer may retain any
Collections in excess of the Periodic Early Reimbursement Amount outstanding
with respect to the related Mortgage Loan; and

 

(ii)    During the period between the final disbursement of a Periodic Early
Reimbursement Amount and the last day for recoupment as provided below, the
Servicer may retain any Collections in excess of the Aggregate Early
Reimbursement Amount.

 

All Periodic Early Reimbursement Amounts related to Foreclosure Advances shall
be repaid to the Collections Account within one business day after the Servicer
receives a monthly reimbursement of foreclosure advances from Fannie Mae,
without regard to the amount actually reimbursed. Further, all Periodic Early
Reimbursement Amounts for P&I Delinquency Advances and applicable to Mortgage
Loans which have undergone a reclassification as provided in the Guide shall be
repaid to the Collections Account within two business days of such
reclassification.

 

However, following the occurrence of, and during the continuance of, a Stop
Event that has not been waived by Fannie Mae, clauses (i) and (ii) above shall
not apply and further, all reimbursements of Eligible Advances due from Fannie
Mae shall be deposited directly into the Collections Account by Fannie Mae.

 

Servicer shall notify Fannie Mae in the event it determines that any Periodic
Early Reimbursement Amount relates to an advance other than an Eligible Advance.
In addition, Fannie Mae shall provide Servicer with a monthly report listing any
Periodic Early Reimbursement Amounts outstanding on advances it has determined
to be ineligible, including any relating to loans more than ninety (90) days
past their Final Liquidation Date. Servicer shall deposit any such amounts into
the Collections Account within 15 calendar days after the date of such
determination or report, regardless of whether recoveries have actually been
collected.



--------------------------------------------------------------------------------

   If the amount in the Collections Account exceeds the Aggregate Early
Reimbursement Amount (“Over Collection”), then simultaneously with the first to
occur of the payment of the next Periodic Early Reimbursement Amount or the
commencement of the Recoupment Period, the Over Collection amount shall be
applied to reduce the Aggregate Early Reimbursement Amount outstanding. Any
amount by which the Over Collection exceeds such Aggregate Early Reimbursement
Amount will be returned to the Servicer within five business days following the
date the Aggregate Early Reimbursement Amount is reduced to zero.

MONTHLY

SETTLEMENTS /

SETTLEMENT DATES:

  

On the third business day of each month, Fannie Mae shall notify Servicer of the
Early Reimbursement Compensation amount. On the fifth business day of each
calendar month, Servicer shall fund to an account designated by Fannie Mae the
Early Reimbursement Compensation. Such date shall be deemed a “Settlement Date.”

 

In the event that Fannie Mae does not timely receive such funding, on the
following business day Fannie Mae may withdraw an amount equal to such unpaid
Early Reimbursement Compensation directly from the Collections Account prior to
the calculation of the Periodic Early Reimbursement Amount for that month. Such
withdrawal will not avoid the occurrence of a Stop Event.

 

Following the occurrence of, and during the continuance of, a Stop Event that
has not been waived by Fannie Mae, a Settlement Dates shall occur with such
frequency (e.g., weekly or daily) as Fannie Mae shall direct.

EARLY

REIMBURSEMENT

COMPENSATION:

   In consideration of Fannie Mae’s reimbursing to Servicer Eligible Advances
earlier than as provided under the MSSC and Guide, the Servicer will pay Fannie
Mae a monthly compensation amount equal to the aggregate amount obtained by
daily application of the Compensation Rate to the amount of the Aggregate Early
Reimbursement Amount on a 360 day per year basis for the actual number of days
elapsed since the prior Settlement Date (or, with respect to the first
Settlement Date following the Closing Date, since the Closing Date). The
Servicer will pay the Early Reimbursement Compensation to Fannie Mae on each
Settlement Date.



--------------------------------------------------------------------------------

COMPENSATION RATE:    [***]2 basis points over One-Month LIBOR. LIBOR will be
set as of the last business day of the second month preceding the month in which
the Settlement Date occurs. (For example, if the Settlement Date is August 3rd,
LIBOR will be as of the last business day in June.)

FACILITY

RENEWAL/

AMENDMENT FEE:

   On the Closing Date Servicer shall pay 0.500% of the Early Reimbursement
Amount Limit. If extended or renewed in writing by Fannie Mae and Servicer,
0.500% of the Early Reimbursement Amount Limit shall thereafter be payable as a
renewal fee annually on the first business day after June 30 each year. If the
Early Reimbursement Amount Limit is increased. 0.500% of the additional amount
shall be payable as an Amendment Fee on the first business day following the
effective date of the increase and pro rated from such effective date to the
scheduled end of the Early Reimbursement Period. CLOSING DATE:    July 1, 2012
RECOUPMENT:    Periodic Early Reimbursement Amounts shall be recouped by Fannie
Mae primarily through Collections, however the Servicer can pay any or all
outstanding amounts due at any time, and is obligated to pay, if applicable, the
outstanding Aggregate Early Reimbursement Amount on or prior to the completion
of an eighteen (18) month period starting on the earlier of (i) the first day of
the month following the end of the Early Reimbursement Period or (ii) the
occurrence of a Stop Event. Such eighteen (18) month period is referred to
herein as the “Recoupment Period.”

STOP EVENTS:

  

Unless otherwise waived by Fannie Mae, Stop Events are as follows:

 

1.      Failure of Servicer to comply with the terms or conditions of this EAF
Agreement and such failure continues for 1 business day, specifically including
but not limited to,

 

a.      Failure of the Servicer to pay any Early Reimbursement Compensation
amount or any Deficiency Amount when due.

 

b.      Failure of the Servicer to deposit Collections into the Collection
Account by 6:00 pm ET on the second business day following the receipt thereof
by Servicer.

 

c.      Failure of the Servicer to repay in a timely manner any portion of the
Aggregate Early Reimbursement Amount relating to an advance that is not an
Eligible Advance.

 

 

2 

Note: Confidential treatment has been requested with respect to the information
contained within the [***] marking. Such portions have been omitted from this
filing and have been filed separately with the Securities and Exchange
Commission



--------------------------------------------------------------------------------

  

2.      Failure of the Servicer to be an approved Fannie Mae Servicer.

 

3.      Occurrence of a change in the Servicer’s organization as described in
the Part I, Chapter 2, Section 204 of the Guide.

4.      Failure of the Servicer to resolve a material Due Diligence issue within
30 business days of notification, unless the parties mutually agree to extend
such cure period, it being understood that (a) Fannie Mae has the option to
suspend funding of Periodic Early Reimbursement Amounts while a material Due
Diligence issue remains unresolved, even if no Stop Event has occurred, and (b)
Fannie Mae will act in good faith to determine materiality of Due Diligence
issues.

 

5.      Insolvency, Receivership or Bankruptcy of the Servicer, as established
by a court of competent jurisdiction.

 

6.      Failure of the Servicer to submit any required Reports or other
reporting and such failure continues for 5 business days

 

7.      The occurrence of an Event of Default by the Servicer under its Master
Agreement or the Mortgage Selling and Servicing Contract, as applicable, which
has not been waived or cured as may be allowed under such agreement or contract,
if applicable.

 

8.      Failure by the Servicer to deposit into the Trust Account all principal
and interest as provided herein; provided, however, that such failure shall be
subject to a cure period of one business day; provided, further, however, that
such cure period shall be unavailable if such failure occurs more than once in
any four-month period or more than twice in any twelve-month period.

 

9.      The Aggregate Early Reimbursement Amount is zero.

 

10.    120 days after written notice by Fannie Mae.

 

11.    The earlier of 120 days or such earlier date as set forth in such
Proceeding following written notice by Fannie Mae or Servicer, as applicable,
that either Fannie Mae or Servicer, as applicable, becomes subject to any order,
or litigation, claim, action, suit, arbitration, inquiry, proceeding,
investigation or similar proceeding initiated by a governmental authority (a
“Proceeding”) which impairs such party’s ability to discharge its obligations
hereunder in any material respect.



--------------------------------------------------------------------------------

   Upon occurrence of a Stop Event not waived by Fannie Mae, the Early
Reimbursement Period may be terminated.    Upon the occurrence of a subsection
10 or 11 Stop Event, Fannie Mae shall cooperate in good faith and reasonably
assist the Servicer should the Servicer elect to seek alternative financing for
some or all of the (i) outstanding Periodic Early Reimbursement Amounts and (ii)
future P&I Delinquency Advances, T&I Escrow Advances and Corporate Servicing
Advances required to be made by the Servicer under each of the Agreements.

DUE DILIGENCE

REQUIREMENTS:

  

Fannie Mae has the right to perform due diligence activities related to Eligible
Advances and Periodic Early Reimbursement Amounts prior to the Closing Date and
at any such time thereafter (“Due Diligence”). Promptly upon Fannie Mae’s (or
its agent’s) request, the Servicer is required to provide reasonable access to
Servicer’s system’s and personnel, books and records whether stored in tangible
or electronic form. Failure of the Servicer to provide such access will
constitute a material Due Diligence issue and a Stop Event. Subject to an annual
cap of 75,000, Servicer shall bear all reasonable out-of-pocket costs and
expenses of Fannie Mae relating to a Due Diligence review of the Servicer’s
activities hereunder, including without limitation third party vendor fees.

 

In the event non-material issues are discovered during the Due Diligence
process, the Servicer will be notified in writing by Fannie Mae or its agent and
will have a reasonable amount of time to cure such issues. However, failure to
cure will constitute a material Due Diligence event.

SERVICING TRANSFER:    Unless consented to in a writing by Fannie Mae
specifically referencing this EAF Agreement, no servicing of Mortgage Loans for
which there exists any outstanding Periodic Early Reimbursement Amount shall be
transferred to another servicer unless the Periodic Early Reimbursement Amount
applicable to such Mortgage Loan is deposited into the Collections Account, or
the Servicer otherwise makes a payment to Fannie Mae in an amount equal to such
Periodic Early Reimbursement Amount.

FANNIE MAE

SERVICING

REQUIREMENTS:

   Except as specifically set forth herein, entering into this EAF Agreement
does not alter or diminish any obligations or duties required of the Servicer
according to the MSSC and the Fannie Mae Selling and Servicing Guides, as
applicable.



--------------------------------------------------------------------------------

ASSIGNMENT:    Neither Fannie Mae nor the Servicer may assign, transfer or
participate its rights under this EAF Agreement. TERMINATION:   

Fannie Mae may terminate this EAF Agreement:

 

(i) after the Early Reimbursement Period is completed or ended;

 

(ii) when the Aggregate Early Reimbursement Amount is zero; or

 

(iii) on the occurrence of a Stop Event not waived by Fannie Mae.

 

Any termination hereunder shall be effective on the earlier of the expiration of
any applicable Recoupment Period, or the date the Aggregate Early Reimbursement
Amount is zero



--------------------------------------------------------------------------------

EXHIBIT A

(Advance Request Form)

For the [Month/Day/Year] [EAF/SUB] funding, ABC Mortgage Company submitted the
following files. I certify that to the best of my knowledge these advances are
all either borrower recoverable or 571 claimable expenses. Should it be
determined that these advances are not recoverable or claimable, we will abide
by the terms of the contract for repayment.

 

File Name

   Number of
Files
Submitted    Total FNMA
Advance
Amount    Advance
Dates
From    Advance
Dates To    Bank
Name    Account#    Routing#

P&I Advance Detail

                    

Corp/Escrow Advance Detail

                    

Total

                    

[Name]

[Title] (Must be an Officer of the company)

[Company]



--------------------------------------------------------------------------------

EXHIBIT B

(EAF Data Dictionary)

EXHIBIT B REMOVED AND REPLACED BY REFERENCE TO THE FANNIE MAE EAF

DATA DICTIONARY